68221: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 68221


Short Caption:MURRAY (STEVEN) VS. STATEClassification:Criminal Appeal - Life - Post-Conviction/Proper Person


Related Case(s):54115, 59067, 59377


Lower Court Case(s):Clark Co. - Eighth Judicial District - C246302Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:09/29/2015How Submitted:On Record





+
						Party Information
					


RoleParty NameRepresented By


AppellantSteven Nelson Murray
					In Proper Person
				


RespondentThe State of NevadaAdam Paul Laxalt
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


01/12/2016OpenRemittitur



15-38488: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


06/16/2015Filing FeeAppeal Filing fee waived.  Criminal.


06/16/2015Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day.15-18374




07/31/2015MotionReceived Proper Person Request for Permission to File Proper Person Documents Pursuant to NRAP Rule 46(b).


07/31/2015BriefReceived Proper Person Appellant's Opening Brief.


07/31/2015Other Incoming DocumentReceived Appendix to Appellant's Opening Brief.


09/08/2015Order/ProceduralFiled Order Directing Transmission of Record. Record due: 60 days.15-27070




09/29/2015Record on Appeal DocumentsFiled Record on Appeal Volumes 1-11.15-29432




09/29/2015Case Status UpdateSubmitted for Decision.


10/02/2015Record on Appeal DocumentsFiled Record on Appeal pages 1040-1048 (SEALED).


10/02/2015Record on Appeal DocumentsFiled Record on Appeal pages 1727-1730, 1741-1742, 1746, 2100-2103, 2167-6170 and 2186-2187 (SEALED).


12/16/2015Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED."  fn1[We have reviewed all documents that appellant has submitted in proper person to the clerk of this court in this matter, and we conclude that no relief based upon those submissions is warranted.]  NNP15-NS/MG/KP15-38488